PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Fleischer, et al.
Application No. 16/153,617
Filed: October 5, 2018
Attorney Docket No. H IBERG-P0001C1          

:
:
:                        DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed May 19, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Raj S. Dave appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680.00 the submission required by 37 CFR 1.114; (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.

Since the requirements of 37 CFR 1.137(a) were satisfied on June 29, 2022, the petition is granted nunc pro tunc.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to the Technology Center Art Unit 2683 to await a response to the Office action mailed June 29, 2022. 


Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621. Inquiries relating to further prosecution should be directed to the Technology Center.

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Raj S. Dave
	2000 Duke Street, Suite 300
	Alexandria, VA 22314